Citation Nr: 9925466	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98-13 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.  


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran has verified active duty service from May 1951 to 
April 1956.  Records associated with his claims folder show 
that he also had reserve service from September 1952 to May 
1982.   

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1998 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.  


FINDING OF FACT

A bilateral hearing loss disability is not shown to be 
related to the veteran's active service.  


CONCLUSION OF LAW

A claim for entitlement to service connection for a bilateral 
hearing loss disability is not well grounded.  38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309, 3.385 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

In addition to a grant of service connection for a hearing 
loss disability on a direct basis as outlined above, service 
connection for sensorineural hearing loss may also be granted 
on a "presumptive" basis if it is shown to have been 
present to a degree of 10 percent or more disabling within 
one year after service, 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(1998), or it may be shown subsequent to service, when all 
the evidence, including that from service, shows that the 
current disorder is related to that service.  38 C.F.R. 
§§ 3.303(d) (1998).

For claims concerning service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection:  
"[i]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385 (1998).

With regard to whether the requirements for service 
connection for hearing loss as defined in 38 C.F.R. § 3.385 
must be shown by the results of audiometric testing during a 
veteran's period of active military service in order for 
service connection to be granted, the United States Court of 
Veterans Appeals (Court) has held that 38 C.F.R. § 3.385 did 
not prevent a veteran from establishing service connection on 
the basis of post-service evidence of hearing loss that was 
related to service, when there were no audiometric scores 
reported at separation from service.  Ledford v. Derwinski, 
3 Vet.App. 87, 89 (1992).  The Court has also held that the 
regulation did not necessarily preclude service connection 
for a hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet.App. 
155, 159 (1993).  

Although Hensley holds that 38 C.F.R. § 3.385 does not 
preclude a finding of service connection for a hearing loss 
disability where the hearing impairment first rises to the 
level of a disability subsequent to service, it also finds 
that nexus evidence is required between the post-service 
hearing loss disability and an in-service disease or injury.  
Hensley v. Brown, 5 Vet.App.  155, 160 (1993) (where 
audiometric scores are present at separation, but a hearing 
loss disability manifests subsequent to service, 38 C.F.R. 
§ 3.385 does not preclude a finding of service connection 
where nexus evidence is present).  

The veteran claims, in essence, that he currently manifests a 
bilateral hearing loss disability, and that service 
connection is warranted.  He specifically requested treatment 
and that VA provide him with hearing aids.  For the reasons 
and bases that follow, we find that he has not presented a 
well grounded claim.  

The veteran's SMRs are devoid of any treatment for, or 
reference to, a bilateral hearing loss disorder.  The veteran 
was given an audiogram at his induction examination, dated 
January 1951, and again at separation, in March 1955. 
Audiometric testing depicts Hertz levels at various 
frequencies.  Examination reports dated May 1951 and February 
1952 show that his hearing was evaluated as "15/15" in each 
ear utilizing the "Whispered Voice" testing method.  

The figures for the January 1951, March 1955 and September 
1962 tests have been converted to the current ISO/ANSI 
standards, which have been effective since November 1, 1967; 
by adding 15 decibels to the figure reported at 500 Hertz, 10 
decibels to the figures reported at 1000, 2000, and 3000 
Hertz, and 5 decibels to the figure reported at 4000 Hertz.  
The purpose of the conversion is to be able to determine 
whether any of the figures reported prior to November 1, 
1967, would have represented actual hearing loss under the 
more favorable ISO/ANSI criteria.  

1/51
500 
1000
2000
3000
4000
Right 
Ear
15
10
15
--
35
Left Ear
15
15
20
--
30

3/55
500 
1000
2000
3000
4000
Right 
Ear
20
10
10
--
10
Left Ear
20
15
20
--
15

Air Force reserve examination reports also show that his 
hearing was tested by audiogram, with the reported findings:

9/62
500
1000
2000
3000
4000
Right 
Ear
20
10
5
25
25
Left Ear
20
5
10
20
25

3/68
500
1000
2000
3000
4000
Right 
Ear
0
-5
5
5
15
Left Ear
0
-5
-5
5
20

1/70
500
1000
2000
3000
4000
Right 
Ear
25
15
15
30
40
Left Ear
15
15
15
35
45

1/72
500
1000
2000
3000
4000
Right 
Ear
25
25
15
35
35
Left Ear
25
15
15
25
25

The examiner at the 1970 examination also diagnosed the 
veteran with high frequency hearing loss.  

A record dated September 1991 shows that the report of a 1983 
audiological examination is also of record.  It shows that 
the veteran's hearing was reported as follows:

1983
500
1000
2000
3000
4000
Right 
Ear
25
10
15
50
60
Left Ear
15
10
15
55
70

Also included in the veteran's claims folder is a copy of a 
medical opinion from a VA facility, which posed three 
questions pertinent to the etiology of a hearing loss 
disorder, but apparently pertained to someone other than the 
veteran.  

Although the veteran clearly has hearing impairment that 
would be classified as a hearing loss disability, the veteran 
has not shown that his current hearing loss disability is 
related to his active service.  While his SMRs show that his 
hearing may have deteriorated at the level of 500 Hertz, they 
do not show that he manifested a hearing loss disability 
during service, or within one year from separation from 
active duty.  In fact, they show instead that his hearing 
appeared to improve at the 4000 Hertz level in both ears, and 
at the 2000 Hertz level in the right ear.  Thus, the veteran 
would need to present medical evidence of a nexus between his 
current disorder and service.  Again, although he was 
diagnosed with high frequency hearing loss in January 1970, 
neither that evidence nor the 1983 audiogram shows that a 
hearing loss disability is related to his active service.  

The Board notes that the veteran alleges that his current 
hearing loss is due to acoustic trauma or repeated exposure 
to loud noises while flying between 1951 and 1956.  However, 
the Board must point out that the clinical record does not 
support his contentions, as no medical evidence of a nexus 
between a current disability and active service is of record.  

The veteran is certainly competent to state what his symptoms 
are.  However, it has not been indicated that he possesses 
the requisite medical knowledge to be competent to address a 
matter involving medical principles or medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992) 
(layperson is generally not competent to render an opinion on 
a matter requiring medical knowledge, such as diagnosis or 
causation).

Therefore, as there is no competent evidence of a nexus 
between his active service and a current disability, his 
claim is not well grounded, and must fail.  

We note that the Court has held that when a claimant fails to 
submit a well-grounded claim under 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999), VA has a duty under 38 U.S.C. § 5103(a) 
(West 1991 & Supp. 1999) to advise the claimant of the 
evidence required to complete his application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996).  In the case at hand, the Board finds that this duty 
is not triggered.  In particular, although the veteran has 
indicated that he has been told that his hearing loss 
impairment "could have been" caused by his service, the 
Board notes that any such opinion is speculative, and does 
not serve to minimally well ground the veteran's claim.  That 
is, speculative medical opinions in and of themselves are not 
sufficient evidence to present a well grounded claim.  Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  The veteran has 
therefore not referenced other known and existing evidence 
that would complete his application.  In addition, in this 
case, the statement of the case advised the veteran that he 
has a burden to submit a well-grounded claim.



ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.


.
		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
  The opinion appears to have been requested for another veteran, as the name, address, and phone number 
are blacked out, and the examiner refers to the other veteran by name in the body of the report.  However, as 
the veteran has presented no evidence to show that he his hearing loss disorder is in any way related to his 
active service, his claim is not well grounded, the Board concludes that VA is under no duty to assist him in 
this case. 

